      Case 2:19-cv-00464-JAM-EFB Document 8 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MARIAH ASLOP,                                       No. 2:19-cv-464-JAM-EFB PS
12                        Plaintiff,
13             v.                                         ORDER
14    UC DAVIS MEDICAL CENTER,
15                        Defendant.
16

17            On July 6, 2020, the court dismissed plaintiff’s complaint for failure to state a claim,

18   explained the deficiencies therein, and granted plaintiff thirty days in which to file an amended

19   complaint. ECF No. 6. In response, plaintiff filed objections to the court’s July 6, 2020, in which

20   she states she needs 60 days to file an amended complaint “due to surgery on leg.” ECF No. 7.

21   In light of her representation, and given her pro se status, plaintiff’s request for an extension of

22   time is granted in part.

23            Accordingly, it is hereby ORDERED that:

24            1. Plaintiff’s request for an extension of time to file an amended complaint (ECF No. 7) is

25   granted in part;

26            2. Plaintiff shall file an amended complaint within 30 days from the date of service of this

27   order;

28   /////
                                                         1
     Case 2:19-cv-00464-JAM-EFB Document 8 Filed 08/10/20 Page 2 of 2

 1          3. Failure to timely file an amended complaint in accordance with this order will result in
 2   a recommendation this action be dismissed; and
 3          4. Plaintiff is admonished that the court is not inclined to grant further requests for
 4   extension of time absent a showing of extraordinary cause.
 5   DATED: August 10, 2020.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
